

116 S1537 IS: Lifesaving Gear for Police Act
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1537IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Toomey (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure America's law enforcement officers have access to lifesaving equipment needed to defend
 themselves and civilians from attacks by terrorists and violent criminals. 1.Short titleThis Act may be cited as the Lifesaving Gear for Police Act.2.State and local law enforcement access to lifesaving Federal equipment(a)Unenforceability of certain regulations unless enacted into law(1)In generalNo regulation, rule, guidance, policy, or recommendations issued on or after May 15, 2015, that limits the sale or donation of property of the Federal Government, including excess property of the Department of Defense, to State and local agencies for law enforcement activities (whether pursuant to section 2576a of title 10, United States Code, or any other provision of law, or as a condition on the use of Federal funds), shall have any force or effect after the date of the enactment of this Act unless enacted into law by Congress.(2)Prohibition on use of funds To enforce regulationsNo agency or instrumentality of the Federal Government may use any Federal funds, fees, or resources to implement or carry out a regulation, rule, guidance, policy, or recommendation issued as described in subsection (a) that is not enacted into law by Congress.(b)Return or reissue of equipment recalled or seized pursuant to regulationsAny property recalled or seized on or after May 15, 2015, pursuant to a regulation, rule, guidance, policy, or recommendation issued as described in subsection (a), shall be returned, replaced, or re-issued to the agency from which recalled or seized, at no cost to such agency, as soon as practicable after the date of the enactment of this Act.